DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Claim Status
This Office Action is in response to communications filed on 10/28/2022. Claims 1-13 are pending for examination.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
Claims 1-2, 4, 7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (IEEE Challenges in haptic communications over the tactile Internet, Vol. 5, November 14, 2017) in view of Cruz et al. (KR 102011/0118584).

Regarding claim 1, Berg teaches a telehaptic device (Fig 8; tactile internet devices) comprising a piezoelectric sensor module (Fig 8; tactile operator) and a piezoelectric actuator module (Fig 8; tactile teleoperator), wherein the piezoelectric sensor module comprises:
a piezoelectric sensor array (Fig 8; tactile sensors)
a first wireless communication circuit on a first support substrate (Fig 8; communication module/connectivity module circuits, per tactile operator device); 
a piezoelectric actuator array (Fig 8; robotic actuators); and
a second wireless communication circuit on a second support substrate (Fig 8; communication module/connectivity module circuits, per tactile teleoperator device);
a piezoelectric sensor module and a piezoelectric actuator module that are separated and spaced apart from each other (Fig 8),
a piezoelectric sensor module and a piezoelectric actuator module that are separated and spaced apart from each other,

Berg is silent on features:
a piezoelectric sensor module and a piezoelectric actuator module that are separated and spaced apart from each other, wherein the piezoelectric sensor module comprises:
a first flexible substrate;
a first support substrate connected to the first flexible substrate;
a piezoelectric sensor array on the first flexible substrate; and
wherein the piezoelectric actuator module comprises:
a second flexible substrate;
a second support substrate connected to the second flexible substrate;
a piezoelectric actuator array on the second flexible substrate; and
wherein the piezoelectric sensor array comprises a plurality of piezoelectric sensors, the piezoelectric sensors being arranged to be spaced apart according to a first pitch, wherein the piezoelectric actuator array comprises a plurality of piezoelectric actuators, the piezoelectric actuators being arranged to be spaced apart according to a second pitch, wherein the first pitch and the second pitch are substantially the same.

Cruz from an analogous art teaches a haptic device (Figs 6-7) comprising a piezoelectric sensor module (Figs 7a-7b; layer 82, layer 92) and a piezoelectric actuator module (Figs 7a-7b; layer 86, layer 96) that are separated and spaced apart from each other (layers separated per Figs 7), wherein the piezoelectric sensor module comprises:
a first flexible substrate (Figs 7; layer 82, 92, page 3/8, ¶04; synthetic piezoelectric materials can be used to achieve certain properties of the haptic feedback device…mechanical strength, stiffness, flexibility, etc. may vary depending on specific applications & can be optimized to meet specific electromechanical goals);
a first support substrate connected to the first flexible substrate (page 2/8, ¶06;;haptic device provided that includes a substrate);
a piezoelectric sensor array on the first flexible substrate (page 2/8, ¶06; haptic device provided that includes a substrate and a substantially transparent synthetic piezoelectric cell overlying the substrate… piezoelectric cell includes a sensor piezoelectric layer configured to generate a first signal when it is deformed), also see ¶08; a substantially transparent piezoelectric sensor layer comprising an array of sensor cells); and
not taught), wherein the piezoelectric actuator module comprises:
a second flexible substrate (Figs 7; layer 84, 86, 94 or 96, page 3/8, ¶04; synthetic piezoelectric materials can be used to achieve certain properties of the haptic feedback device…mechanical strength, stiffness, flexibility, etc. may vary depending on specific applications & can be optimized to meet specific electromechanical goals);
a second support substrate connected to the second flexible substrate (page 2/8, ¶06;;haptic device provided that includes a substrate);
a piezoelectric actuator array on the second flexible substrate (page 2/8, ¶06; haptic device includes a substrate and an actuator piezoelectric layer configured to provide a haptic effect upon receiving a second signal based on the first signal. (actuator piezoelectric layer), also see ¶08; a substantially transparent piezoelectric actuator layer comprising an array of independently operable actuator cells); and
not taught),, wherein the piezoelectric sensor array comprises a plurality of piezoelectric sensors (page 2/8, ¶08; a substantially transparent piezoelectric sensor layer comprising an array of sensor cells), the piezoelectric sensors being arranged to be spaced apart according to a first pitch (see Fig 7a spacing of 82a- 82i), wherein the piezoelectric actuator array comprises a plurality of piezoelectric actuators (page 2/8, ¶08; piezoelectric actuator layer comprising an array of independently operable actuator cells), the piezoelectric actuators being arranged to be spaced apart according to a second pitch (see Fig 7a spacing of 86a- 86i), wherein the first pitch and the second pitch are substantially the same (Fig 7; spacing of 82a- 82i is same as spacing of 86a- 86i, also see page 6/8, last ¶; cells him and 82a-I and 86a-i may be substantially aligned with each other). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Berg’s telehaptic device with the concept of using the piezoelectric based haptic device, as taught by Cruz for the advantage of collecting and sending haptic data.

Regarding claim 2, Berg and Cruz in combination teach the telehaptic device of claim 1. Berg is silent on claim 2.  Cruz further teaches wherein the number of piezoelectric sensors is equal to the number of piezoelectric actuators (Fig 7a; 9 piezoelectric sensors and 9 piezoelectric actuators; Examiner notes that just two layers are also taught,  per page: 7/8, ¶02, “although three layers are shown, only two layers may be included, and/or additional layers may be included”). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Berg’s telehaptic device with the concept wherein the number of piezoelectric sensors is equal to the number of piezoelectric actuators, as taught by Cruz for the advantage of combining cells in order to generate a desired haptic effect.

Regarding claim 4, Berg and Cruz in combination teach the telehaptic device of claim 1, Berg is silent on claim 4. Cruz further teaches wherein each of the piezoelectric sensors comprises a first electrode, a second electrode and a piezoelectric polymer layer therebetween (page 2/8, ¶07; a haptic device comprising a substantially transparent synthetic piezoelectric cell configured to measure a deformation of its surface and provide a haptic effect as a result of the deformation… cell includes a first electrode, a second electrode, and a plurality of piezo ceramic materials between the first electrode and the second electrode) , wherein each of the piezoelectric actuators comprises a third electrode, a fourth electrode and a piezoelectric ceramic layer therebetween (page 6/8, ¶02; FIG. 6 , electrode layers 64 , 66 are disposed at the top and bottom of the grid shown, and electrode paths 68 such that each cell 62 operates independently of the other cells 62 provided in a possible way. Localized and isolated haptic effects may be achieved by transmitting control drive signals to each individual cell 62.. electrode layers 64 and 66 are substantially transparent... electrode layers 64 and 66 may have a synthetic piezoelectric material embedded therein. Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Berg’s telehaptic device with the concept of using the piezoelectric based haptic device with electrodes pairs, as taught by Cruz for the advantage of collecting and sending haptic data.

Regarding claim 7, Berg and Cruz in combination teach the telehaptic device of claim 1. Berg is silent on claim 7.  Cruz further teaches wherein an arrangement form of the piezoelectric sensors and an arrangement form of the piezoelectric actuators are the same (Fig 7a; same arrangement form of piezoelectric sensors and piezoelectric actuators). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Berg’s telehaptic device with the concept wherein an arrangement form of the piezoelectric sensors and an arrangement form of the piezoelectric actuators are the same, as taught by Cruz, still for the advantage of combining cells in order to generate desired haptic effects.

Regarding claim 11, Berg teaches a telehaptic device (Fig 8; tactile internet devices) comprising a piezoelectric sensor module (Fig 8; on tactile operator module) configured to be worn (Fig 3; vibrotactile gloves; also see page 23506 col. 1, ¶06) by a first user (Fig 5 host 1, Fig 8; tactile operator) and a piezoelectric actuator module (Fig 8; tactile teleoperator) configured to be worn (Fig 3; vibrotactile gloves; also see page 23506 col.1, ¶06) by a second user (Fig 5 host 2, Fig 8; tactile teleoperator), wherein the haptic sensor module comprises:
a piezoelectric sensor array (Fig 8; tactile sensors), a first driving circuit (Fig 8; haptic drive board), and a transmitter (Fig 8; communication module/connectivity module circuits, per tactile operator device), wherein the piezoelectric actuator module comprises; and
a piezoelectric actuator array (Fig 8; robotic actuators), a second drive circuit (Fig 8; actuator drive board), and a receiver (Fig 8; communication module/connectivity module circuits, per tactile teleoperator device) 
wherein the transmitter is configured to deliver first and second electrical signals to the receiver (Fig 8; delivers first, second etc. electrical signals from tactile interface board, i.e., haptic signals), wherein the second driving circuit is configured to generate a third electrical signal corresponding to the first electrical signal, and to generate a fourth electrical signal corresponding to the second electrical signal (Fig 8; generating like first, like second etc. electrical signals at tactile teleoperator tactile interface board, i.e., the same haptic signals), wherein the first piezoelectric actuator is configured to generate a first vibration corresponding to the first pressure based on the third electrical signal, wherein the second piezoelectric actuator is configured to generate a second vibration corresponding to the second pressure based on the fourth electrical signal  (page 23507. Col 1, ¶01; a replica of the actual equipment that contains feedback mechanisms so that a user cannot distinguish between the real life and remote cases for example use in telesurgery)

Berg is silent on features:
a first substrate; and
a piezoelectric sensor array, a first driving circuit, and a transmitter on the same/first substrate, wherein the piezoelectric actuator module comprises:
a second substrate; and
a piezoelectric actuator array, a second drive circuit, and a receiver on the same/second substrate, wherein the piezoelectric sensor array comprises a first piezoelectric sensor and a second piezoelectric sensor, wherein the piezoelectric actuator array comprises a first piezoelectric actuator and a second piezoelectric actuator, wherein the first piezoelectric sensor is configured to sense a first pressure and generate a first electrical signal, wherein the second piezoelectric sensor is configured to sense a second pressure and generate a second electrical signal,
wherein the transmitter is configured to deliver first and second electrical signals to the receiver, wherein the second driving circuit is configured to generate a third electrical signal corresponding to the first electrical signal, and to generate a fourth electrical signal corresponding to the second electrical signal, wherein the first piezoelectric actuator is configured to generate a first vibration corresponding to the first pressure based on the third electrical signal, wherein the second piezoelectric actuator is configured to generate a second vibration corresponding to the second pressure based on the fourth electrical signal.

Cruz from an analogous art teaches a haptic device (Figs 6-7) comprising a piezoelectric sensor module (Figs 7a-7b; layer 82, layer 92) and a piezoelectric actuator module (Figs 7a-7b; layer 86, layer 96) that are separated and spaced apart from each other (layers separated per Figs 7), wherein the piezoelectric sensor module comprises:
a first substrate (Figs 7; layer 82, 92, page 3/8, ¶04; synthetic piezoelectric materials can be used to achieve certain properties of the haptic feedback device…mechanical strength, stiffness, flexibility, etc. may vary depending on specific applications & can be optimized to meet specific electromechanical goals); and
a piezoelectric sensor array, a first driving circuit, and a transmitter on the first substrate (page 2/8, ¶06; haptic device provided that includes a substrate and a substantially transparent synthetic piezoelectric cell overlying the substrate… piezoelectric cell includes a sensor piezoelectric layer configured to generate a first signal when it is deformed), also see ¶08; a substantially transparent piezoelectric sensor layer comprising an array of sensor cells), wherein the piezoelectric actuator module comprises:
a second substrate; and
a piezoelectric actuator array, a second drive circuit, and a receiver on the second substrate (page 2/8, ¶06; haptic device includes a substrate and an actuator piezoelectric layer configured to provide a haptic effect upon receiving a second signal based on the first signal. (actuator piezoelectric layer), also see ¶08; a substantially transparent piezoelectric actuator layer comprising an array of independently operable actuator cells), 
wherein the piezoelectric sensor array comprises a first piezoelectric sensor and a second piezoelectric sensor (page 2/8, ¶08; a substantially transparent piezoelectric sensor layer comprising an array of sensor cells), wherein the piezoelectric actuator array comprises a first piezoelectric actuator and a second piezoelectric actuator (page 2/8, ¶08; piezoelectric actuator layer comprising an array of independently operable actuator cells), wherein the first piezoelectric sensor is configured to sense a first pressure and generate a first electrical signal, wherein the second piezoelectric sensor is configured to sense a second pressure and generate a second electrical signal (page 7/8, ¶05-¶07; haptic device can be configured to sense two separate touches/pressures to the device substantially simultaneously... dynamic haptic effect can be generated based on a number of possible factors associated with two separate touches/pressures… haptic effect may be at least in part by the distance between two touches, the direction of movement of the two touches, the number of touches, the location of the touches, the touch. Based on the function being disclosed, the amount of pressure applied through each touch, and the like… dynamic haptic effect is based on the location and number of touches and on any number of other factors, such as distance between touches, direction of movement of touches) can be calculated by the processing apparatus… haptic effect is considered dynamic in that one or more parameters, such as amplitude, vibration, frequency, etc., change over time. The dynamic nature of the haptic effect provides additional information to the user, in contrast to the static haptic effects. When two or more generally simultaneous touches are sensed on a multi-touch device, there is an increased need to provide additional information. In one embodiment, a plurality of dynamic haptic effects can be calculated, one for each touch, such that each contact object (eg, each finger) is not a single dynamic haptic effect applied to the entire haptic device, but a different haptic effect. You can experience the effect. After the dynamic haptic effect is calculated by the processing device, the dynamic haptic effect can be output to the layer (s) of the substantially transparent synthetic piezoelectric cell configured to function as an actuator such that the dynamic haptic effect can be implemented; Examiner notes that dynamic haptic effects show both the plurality of sensors sensing multiple parameters, respectively and the plurality of actuators, actuating accordingly to the multiple sensed parameters, respectively   in order to create multiple substantial different/dynamic haptic effects including amplitude, vibration, frequency, etc., changing over time., as claimed). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Berg’s telehaptic device with the concept of using the piezoelectric based haptic device, as taught by Cruz for the advantage of collecting and sending dynamically informative haptic data about two remote users in remote locations.

Regarding claim 12, Berg and Cruz in combination teach the telehaptic device of claim 11, and Berg further teaches wherein a parameter regarding frequency of the first electrical signal is the same as a parameter regarding a frequency of the third electrical signal, wherein a a parameter regarding frequency of the second electrical signal is the same as a parameter regarding frequency of the fourth electrical signal (page 23507. Col 1, ¶01; a replica of the actual equipment that contains feedback mechanisms so that a user cannot distinguish between the real life and remote cases for example use in telesurgery; Examiner interprets replica of the actual equipment & feedback mechanisms as including the same signals and parameters used therein).
Berg does not mention the parameter specifically as a frequency. Cruz further teaches the concepts of using frequency as the parameter, (page 7/8, ¶06; haptic effect parameters, such as amplitude, vibration, frequency, etc.). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Berg’s telehaptic device with the concept of using frequency as the parameter, as taught by Cruz for the advantage of collecting and sending haptic data based on a specific parameter, such as frequency about two remote users in remote locations.

.Regarding claim 13, Berg and Cruz in combination teach the telehaptic device of claim 11.  Berg does not mention the parameter specifically as amplitude. Cruz further teaches the concepts of both, static haptic effects and dynamic haptic effects in the context of sensed multi-parameters and/or sensed multi-degrees of the same parameter which includes the context of amplitude and/or frequency, for example and wherein an amplitude of the first electrical signal is greater than an amplitude of the second electrical signal, and the concept wherein an amplitude of the third electrical signal is greater than an amplitude of the fourth electrical signal (page 7/8, ¶06; haptic effect is considered dynamic in that one or more parameters, such as amplitude, frequency, etc., change over time. The dynamic nature of the haptic effect provides additional information to the user, in contrast to the static haptic effects. When two or more generally simultaneous touches are sensed on a multi-touch device, there is an increased need to provide additional information. In one embodiment, a plurality of dynamic haptic effects can be calculated, one for each touch, such that each contact object, e.g., each finger, is not a single dynamic haptic effect applied to the entire haptic device, but a different haptic effect). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Berg’s telehaptic device with the concept wherein an amplitude of the first electrical signal is greater than an amplitude of the second electrical signal, wherein an amplitude of the third electrical signal is greater than an amplitude of the fourth electrical signal,  as taught by Cruz for the advantage of collecting and sending dynamic haptic data for parameters, such as amplitude,  about two remote users in remote locations.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (IEEE Challenges in haptic communications over the tactile Internet, Vol. 5, November 14, 2017) in view of Cruz et al. (KR 102011/0118584) further in view of Braintree (WO 2016040256).

Regarding claim 3, Berg and Cruz in combination teach the telehaptic device of claim 1, but Berg and Cruz both are silent on wherein the first pitch and the second pitch are greater than 0.5 mm and within 2 mm.
Braintree from an analogous art teaches the concept of utilizing piezoelectrical element arrays, such as, a pressure sensor array mounted entirely with some backing material to the linear actuator array, or individual elements mounted on individual actuators to form the entire array (¶125) and each pressure sensor being 2 x 2 mm ¶120) and piezoelectrical sensor arrays for measuring pressure wherein the pitch is greater than 0.5 mm and within 2 mm (¶119; each element may be approximately 2 mm x 2 mm in size).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine Berg’s and Cruz’s telehaptic device with the concept wherein the first pitch and the second pitch are greater than 0.5 mm and within 2 mm., as taught by Braintree for the advantage of controlling an active size of a given array within 2 mm X 2 mm increments.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (IEEE Challenges in haptic communications over the tactile Internet, Vol. 5, November 14, 2017) in view of Cruz et al. (KR 102011/0118584) further in view of Yuu (JP Patent Application 2010/149290). 
Regarding claim 8, Berg and Cruz in combination teach the telehaptic device of claim 7, Berg and Cruz are both silent wherein the piezoelectric sensors and the piezoelectric actuators are arranged in a zigzag form along a first direction parallel to the first flexible substrate.
Yuu from an analogous piezoelectric element array art teaches the concept wherein piezoelectric elements and particularly piezoelectric actuators, being arranged in a zigzag form along a first direction parallel to the first flexible substrate (page 5, ¶02; two piezoelectric actuator units are arranged on flow path member, as a whole in a zigzag manner, two along each of two virtual straight lines parallel to the longitudinal direction of the flow path member; Examiner interprets piezoelectric elements as sensors and actuators). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine Berg’s telehaptic device with the concept wherein the piezoelectric sensors and the piezoelectric actuators are arranged in a zigzag form along a first direction parallel to the first flexible substrate., as taught by Yuu, for the advantage of partially overlapping in the first direction to generate desired haptic effects.

Claims 9-10, are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (IEEE Challenges in haptic communications over the tactile Internet, Vol. 5, November 14, 2017) in view of Cruz et al. (KR 102011/0118584) further in view of Yuu (JP Patent Application 2010/149290) and still further in view of Haque et al.  (KR Patent Application 1020170097230)

Regarding claim 9, Berg, Cruz and Yuu in combination teach the telehaptic device of claim 8, and Berg further teaches the concept wherein the piezoelectric sensor module further comprises a piezo-resistive sensor array, wherein the piezo-resistive sensor array comprises a plurality of piezo-resistive sensors (page 23505 col. 1, ¶04 – col 2, ¶01 & ¶03). Berg, Cruz and Yuu are all silent on wherein the piezo-resistive sensors are provided between the piezoelectric sensors, respectively.
Haque from an analogous art teaches an apparatus for sensing, wherein piezo-resistive sensors are provided between another type of piezoelectric sensors, respectively (see Fig 3c: drive and sense electrodes 33, 35 form a capacitive sensor that can be configured to detect environmental parameters while piezo-resistive substrate 31 is configured to detect a force applied to device; ; also see Fig 7;  sensor arrays 12 may include capacitors and variable resistors). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine Berg’s telehaptic device with the concept wherein piezo-resistive sensors are provided between another type of piezoelectric sensors, respectively, as taught by Haque, for the advantage of using different sensation types for generating desired haptic effects.

Regarding claim 10, Berg, Cruz, Yuu and Haque, in combination, teach the telehaptic device of claim 9, and Haque further teaches wherein each of the piezo-resistive sensors comprises: a first electrode and a second electrode spaced apart along the first direction  and a conductive structure provided on the first electrode and the second electrode, a resistance of which varies according to pressure (Fig 9, page 11, ¶07-¶08; sensor array 12 includes a plurality of variable resistance sensors integrated with a plurality of capacitance sensors. The sensors are formed by a plurality of driving and sensing electrodes (33, 35)). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine Berg’s telehaptic device with the concept wherein each of the piezo-resistive sensors comprises: a first electrode and a second electrode spaced apart along the first direction  and a conductive structure provided on the first electrode and the second electrode, a resistance of which varies according to pressure, as taught by Haque, for the advantage of using different conductive measures, i.e., capacitive an resistive, for generating desired haptic effects.

Claim Objections
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion                               
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Di Luca et al. (U.S. Patent 11,030,865) teaches a haptic device including an active element and a plurality of passive elements coupled to the active element. Each passive element has a respective response to a wave transmitted by the active element, and is configured to cause a respective haptic effect at a respective location away from the active element..

Mandeville et al. (U.S. Patent 10115274) teaches a wireless haptic enabled device has an actuator element that includes an electrode layer, a smart material layer, and a grounding electrode layer

Thillainadarajah et al. (U.S. Patent 9,488,538) teaches an improved pressure, force, and orientation sensing system, which may be applied to various industrial articles or sports equipment, fore remote performance analysis and user interface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        

					`	/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684